Memorandum: The defendant argues that the court erred in permitting in-court identification by the victim because any independent basis was tainted by a prior suggestive photo identification. To support this argument defendant relies on testimony from the trial transcript rather than the Wade hearing transcript. The People argue that no error was com*1062mitted based on testimony in both. It is fundamental that our review of a ruling on a suppression motion must be based on the evidence at the suppression hearing. Having examined that evidence here, we find no error in the court’s ruling that there was an independent basis (see, People v Adams, 53 NY2d 241, 251-252).
We have examined defendant’s other contentions and find them to be without merit. (Appeal from judgment of Onondaga County Court, Burke, J. — rape, first degree, and other offenses.) Present — Denman, J. P., Boomer, Pine, Lawton and Schnepp, JJ.